UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER INDUSTRY WELFARE FUND,
TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER LOCAL 669 UA EDUCATION FUND,
TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER INDUSTRY PENSION FUND,
TRUSTEES OF THE SPRINKLER INDUSTRY
SUPPLEMENTAL PENSION FUND AND
TRUSTEES OF THE INTERNATIONAL
TRAINING FUND

8000 Corporate Drive

Landover, MD 20785,

Plaintiffs,

v. C.A. NO.

ALL-STATE FIRE PROTECTION, INC.

107 Central Avenue

Wiggins, CO 80654

Serve: Raymond S. Gibler, Registered Agent

107 Central Avenue
Wiggins, CO 80654

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
Defendant. )
COMPLAINT
(FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT,

TO COLLECT CONTRIBUTIONS DUE TO PLAINTIFF FUNDS
AND TO COMPEL AN AUDIT)

JURISDICTION

I, This Court has jurisdiction of this action under Sections 502 and 515 of the
Employee Retirement Income Security Act, (hereafter "ERISA"), 29 U.S.C. §§ 1132 and 1145,
and under Section 301 of the Labor-Management Relations Act, 29 U.S.C. § 185(a). This is an
action for breach of a Collective Bargaining Agreement between an employer and a labor

organization representing employees in an industry affecting commerce and an action to collect
contributions due to employee benefit plans under the terms of the Collective Bargaining

Agreement.
PARTIES
2. Plaintiffs National Automatic Sprinkler Industry Welfare Fund, National

Automatic Sprinkler Local 669 UA Education Fund, National Automatic Sprinkler Industry
Pension Fund, National Automatic Sprinkler Industry Pension Fund, Sprinkler Industry
Supplemental Pension Fund and the International Training Fund (hereinafter "NASI Funds") are
multiemployer employee benefit plans as that term is defined in Section 3(3) of the ERISA of
1974, 29 U.S.C. § 1002(3). Plaintiff Funds are established and maintained according to the
provisions of the Restated Agreements and Declarations of Trust establishing the NASI Funds
(“hereinafter “Trust Agreements”) and the Collective Bargaining Agreement between Sprinkler
Fitters Local Union No. 669 and the Defendant. The NASI Funds are administered at 8000
Corporate Drive, Landover, Maryland 20785,

3. Defendant All-State Fire Protection, Inc. is a corporation existing under the laws
of the State of Colorado with offices located in Colorado. Defendant transacts business in the
State of Colorado as a contractor or subcontractor in the sprinkler industry and all times herein was
an "employer in an industry affecting commerce" as defined in Sections 501(1), (3), 2(2) of the
Labor-Management Relations Act, 29 U.S.C. Sections 142(1), (3) and 152(2); Section 3(5), (9),
(11), (12), (14) of ERISA, 29 U.S.C. Sections 1002(5), (9), (11), (12), (14); and Section 3 of the

Multi-Employer Pension Plan Amendments of 1980, 29 U.S.C. § 1001(a).
COUNTI

4, Defendant entered into a Collective Bargaining Agreement with Sprinkler Fitters
Local Union No. 669 establishing terms and conditions of employment for journeymen and
apprentice sprinkler fitters employed by the Defendant.

5 Pursuant to the Collective Bargaining Agreement, Defendant agreed to pay to the
Plaintiff Funds certain sums of money for each hour worked by employees of Defendant covered
by the Collective Bargaining Agreement.

6. Defendant employed certain employees covered by the Collective Bargaining
Agreement during the months of January 2015 through the present.

ti Defendant is bound to the Trust Agreements and the Guidelines for Participation
in the NASI Funds (hereinafter “Guidelines”).

8. Pursuant to the Collective Bargaining Agreement, the Trust Agreements and
the Guidelines, the Trustees of the NASI Funds have the authority to conduct an audit of the
payroll and wage records of the Defendant for the purposes of determining the accuracy of
contributions to the Funds.

9, The NASI Funds' have scheduled an audit of the Defendant’s books and wage
records for the period of January 1, 2015 through the date of the audit.

10. This audit has been scheduled to determine if any contributions are due by the
Defendant to the NASI Funds for the period of January 1, 2015 through the date of the audit.

11. Pursuant to the above-mentioned Collective Bargaining Agreement, Trust
Agreements and the Guidelines, Defendant is required to submit to the NASI Funds ili records
that were requested by the NASI Funds' auditor.

12. The Trust Agreements provide that an Employer that fails to pay contributions

in a timely fashion shall be liable for liquidated damages, interest on the amounts owing and for
3
all expenses incurred in enforcing payment of the contributions due, including but not limited to
reasonable attorneys' fees, accountant's fees, and court costs.

WHEREFORE, in Count I, Plaintiff Funds pray judgment against the Defendant as
follows:

A. That this Court enforce the terms of the Plan and order Defendant to permit a
complete audit of its wage and payroll records, as provided for in the Plan documents for the
period of January 1, 2015 through the date of Judgment.

B. That Plaintiffs have Judgment against Defendant for the amount determined as
owing by the audit requested in paragraph A, plus liquidated damages, interest from the date of
any delinquency until the date of payment, costs and reasonable attorneys' fees pursuant to 29
U.S.C. § 1132(g), the Collective Bargaining Agreement, the Trust Agreements and the
Guidelines.

C. That Plaintiffs have Judgment against Defendant for all expenses, including
accountant's fees, related to the audit and the attempted audit of its payroll and wage records,
pursuant to 29 U.S.C. § 1132(g), the Collective Bargaining Agreement, the Trust Agreements
and the Guidelines.

D. For such further relief as the Court may deem appropriate.

COUNT I

13. Plaintiffs hereby adopt, incorporate, and restate in Count II paragraphs 4
through 12 of Count I.

14. Defendant has failed to pay complete contributions totaling $10,131.38 due to
Plaintiff Funds for the months of July 2017 through May 2019. Pursuant to the terms of the
Collective Bargaining Agreement, Defendant is obligated to submit report forms and pay

contributions owed to Plaintiff Funds.
15. Defendant has failed to make contributions due to Plaintiff Funds for the months of
July 2019 through September 2019. In addition, Defendant has failed to submit report forms for
these months. Pursuant to the terms of the Collective Bargaining Agreement, Defendant is
obligated to submit report forms and pay contributions owed to Plaintiff Funds.
16. Pursuant to Article VI, Section 6 of the Restated Agreements and Declarations of
Trust establishing the NASI Funds, when an employer is two or more months delinquent in making
the contributions required on behalf of his employees and has not submitted the required documents
showing the employees who worked for him and hours worked, the Funds are authorized to project
the delinquency amount using the following formula:
... The Trustees may project as the amount of the delinquency the greater
of (a) the average of the monthly payments or reports submitted by the
Employer for the last three (3) months for which payments or reports were
submitted, or (b) the average of the monthly payments or reports submitted
by the Employer for the last twelve (12) months for which payments or

reports were submitted .. .

17. Using report forms submitted for the last three (3) months for which reports were
submitted, the projected delinquency for the months of July through September 2019 is $31,408.30

calculated as follows:

Welfare Edu/ITF Pension SIS
Month Reported Reported Reported Reported
April 2019 $5,261.01 $219.86 $2,517.45 $1,997.58
May 2019 $5,698.76 $230.16 $2,584.40 $1,997.58
June 2019 $5,930.65 $230.50 $2,528.65 $2,211.70
Monthly
Averages: $5,630.14 $226.84 $2,543.50 $2,068.95

18. | Defendant’s contributions owed on behalf of its sprinkler fitter employees for the

months of July 2017 through September 2019 as set forth in this Complaint are late.
19. The Trust Agreements and the Guidelines provide that an employer who fails to pay
the amounts required by the Collective Bargaining Agreement on time shall be obligated to pay

liquidated damages as follows:

(1) If payment is not received in the Funds Office by the 15th of the
month, 10% of the amount is assessed.

(2) An additional 5% is added if payment is not received in the
Funds Office by the last working day of the month in which
payment was due.

(3) An additional 5% is added if payment is not received by the
15th of the month following the month in which payment was
due.

20. Pursuant to this provision, Defendant is obligated to Plaintiff Funds in the amount
of $8,471.79 in liquidated damages assessed on the late contributions for the months of July 2017
through September 2019, plus interest at the rate provided in 29 U.S.C. Section 1132(g) from the
date of delinquency to the date of payment.

WHEREFORE, in Count J, Plaintiff Funds pray judgment as follows:

A. In the amount of $41,539.68 for contributions due for work performed in July 2017
through September 2019, plus costs, interest, and reasonable attorneys' fees, pursuant to 29 U.S.C.
§ 1132(g).

B. In the amount of $8,471.79 for liquidated damages assessed on the late contributions
for the months of July 2017 through September 2019, plus costs, interest, and reasonable attorneys’
fees, pursuant to 29 U.S.C. § 1132(g).

C. For all contributions and liquidated damages which become due subsequent to the

filing of this action through the date of judgment, plus costs, interest, and reasonable attorneys' fees,

pursuant to 29 U.S.C. § 1132(g).
D. For such further relief as the Court may deem appropriate.

Respectfully submitted,

O'DONOGHUE & O'DONOGHUE LLP
5301 Wisconsin Avenue, N.W.

Suite 800

Washington, D.C. 20015

(202) 362-0041 — telephone

(202) 362-2640 — facsimile
cgilligan(@odonoghuelaw.com

By: /s/
Charles W. Gilligan
Maryland Bar No. 05682
Attorneys for Plaintiffs

334830 1
CERTIFICATE OF SERVICE

This is to certify that a copy of the foregoing Complaint has been served by certified mail,
as required by 502(h) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. §
1132(h) this 30th day of October, 2019 on the following:

The Office of Division Counsel

Associate Chief Counsel (TE/GE) CC: TEGE
Room 4300

1111 Constitution Avenue

Washington, DC 20224

Attention: Employee Plans

Secretary of Labor

200 Constitution Avenue, N.W.

Washington, DC 20210

ATTENTION: Assistant Solicitor for
Plan Benefits Security

/s/
Charles W. Gilligan

334830_1
